Exhibit 10.13

MIND SOLUTIONS, INC.

CHARTER OF THE GOVERNANCE AND NOMINATING COMMITTEE

Purpose

The purpose of the Governance and Nominating Committee of the Board of Directors
is to assist the Board in identifying qualified individuals to become Board
members and determining the composition of the Board and its committees.

Membership And Procedures

Membership and Appointment. The Committee shall consist of not less than three
members of the Board, with the exact number being determined by the Board. The
members of the Committee shall be appointed and replaced from time to time by
the Board.

Independence. Each member shall meet the independence requirements of applicable
provisions of the federal securities laws and the rules promulgated thereunder
and the applicable rules of The Nasdaq Stock Market, the New York Stock
Exchange, or any other exchange where the shares of the Company may be listed or
quoted for sale.

Authority to Retain Advisers. In the course of its duties, the Committee shall
have sole authority, at the Company’s expense, to engage and terminate search
firms, as the Committee deems advisable, to identify director candidates,
including the sole authority to approve the search firm’s fees and other
retention terms.

Evaluation. The Committee shall annually review and reassess the adequacy of
this Charter and recommend any proposed changes to the Board.

Duties And Responsibilities

The Committee shall:

1.               Evaluate and make recommendations regarding the composition and
size of the Board.

2.               Determine the composition of committees of the Board, with
consideration of the desires of individual Board members.

3.               Monitor compliance with Board and Board committee membership
criteria.

4.               Recommend nominees to the full Board to fill vacancies on the
Board.

5.               Investigate suggestions for candidates for membership on the
Board and shall recommend prospective directors, as required, to provide an
appropriate balance of knowledge, experience and capability on the Board,
including stockholder nominations for the Board.

 



 

 

 